             Case 1:19-cv-01013-DLC Document 97 Filed 10/25/19 Page 1 of 1




                                                                                      Laura Posner
                                                                                    (212) 220-2925
                                                                         lposner@cohenmilstein.com




                                        October 25, 2019



The Honorable Denise L. Cote
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States
Courthouse
500 Pearl Street, Room 1910
New York, NY 10007-1312

         Re:     In re General Elec. Sec. Litig., No. 19-cv-1013 (DLC)

Dear Judge Cote:

        We represent Lead Plaintiff in the above-referenced matter. Pursuant to Rule 3F of Your
Honor’s Individual Rules of Practice in Civil Cases, we write to request oral argument on Lead
Plaintiff’s Opposition to Defendants’ Motion to Dismiss the Second Amended Complaint, which
was filed with the Court today.

                                             Respectfully submitted,

                                             /s/ Laura H. Posner

                                             Laura H. Posner




cc:      All counsel of record (via email and ECF)




2591366 v2
